HANNAH WILLIAMS, Respondent Below, Appellant,
v.
DIVISION OF FAMILY SERVICES, and OFFICE OF THE CHILD ADVOCATE, Petitioner Below, Appellee.
No. 134, 2008.
Supreme Court of Delaware.
Submitted: February 4, 2009.
Decided: February 6, 2009.
Before STEEL, Chief Justice, HOLLAND and BERGER, Justices.

ORDER
RANDY J. HOLLAND, Justice.
This 6th day of February 2009, the Court having considered this matter on the briefs filed by the parties has determined that the final judgment of the Family Court should be affirmed on the basis of and for the reasons assigned by the Family Court in its decision dated March 3, 2008.
NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the Family Court be, and the same hereby is, AFFIRMED.